TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00164-CV



                             Christopher James Cortez, Appellant


                                                v.


                                    Tara Amador, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 147961-D, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Christopher James Cortez filed a notice of appeal “from the 264th Judicial District

Court of Bell County at Belton, Texas, entered by said trial court on November 3, 2004.” The only

November 3rd order from that court is a capias directing that appellant be arrested for failure to

appear at a hearing on a motion to enforce child support, setting bond, and ordering appellant to

appear. See Tex. Fam. Code Ann. § 157.114 (West 2002). Such an order is not appealable. It is not

a final judgment nor an appealable interlocutory order. See Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001); Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West Supp. 2004-05) (listing

appealable interlocutory orders).
                  By letter, the court informed appellant that there appeared to be no appealable order

in the record and gave him ten days to respond. See generally Tex. R. Civ. P. 42.3. Appellant has

not responded. Based on the record before us, we dismiss the appeal for want of jurisdiction. See

id. at 42.3(a).




                                                __________________________________________

                                                W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: May 16, 2005




                                                    2